            Case 5:20-cv-00959-EGS Document 41 Filed 06/26/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ESTATE OF DIANE HELEN                           :
RAYMOND, by the executor JOHN T.                :
RAYMOND and JOHN T. RAYMOND,                    :
individually,                                   :
                                                :
                             Plaintiffs,        :          CIVIL ACTION NO. 20-959
                                                :
       v.                                       :
                                                :
AMANDA R. LIEBERMAN, PA-C,                      :
ERRIN J. HOFFMAN, M.D., THE                     :
ALLENTOWN SPECIALTY HOSPITAL                    :
d/b/a GOOD SHEPERD SPECIALTY                    :
HOSPTIAL, LEHIGH VALLEY                         :
HOSPITAL, INC., JOHN DOES, and                  :
ABC CORPORATIONS,                               :
                                                :
                             Defendants.        :

                                           ORDER

       AND NOW, this 26th day of June, 2020, the defendant, Lehigh Valley Hospital, Inc.

(“LVH”), having filed a motion to dismiss the complaint (Doc. No. 16); and the defendants, Errin

J. Hoffman, M.D. and Amanda R. Lieberman, PA-C, having filed two motions to dismiss the

complaint (Doc. Nos. 17, 18); and LVH having also filed a motion for joinder (Doc. No. 19); and

the plaintiffs having responded to the motions to dismiss the complaint by filing an amended

complaint (Doc. No. 25); accordingly, it is hereby ORDERED that the motions to dismiss the

original complaint (Doc. Nos. 16, 17, 18) and the motion for joinder (Doc. No. 19) are DENIED

AS MOOT.


                                                    BY THE COURT:



                                                    /s/ Edward G. Smith
                                                    EDWARD G. SMITH, J.
